Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II (Claim 2), in the reply filed on 26 August 2021, is acknowledged. The election of Group II renders the species election requirement moot. However, it is well known that Applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction (MPEP 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
However, on the other hand, Applicant has canceled all of the claims which described the Group I invention (i.e., claims 1 and 3-20) and added new claims 21-37, which are now dependent upon claim 2, which describes the Group II invention. That is, there is now no nonelected invention to be withdrawn from consideration.
Applicant timely traversed the restriction (election) requirement mailed 02 July 2021 in the reply filed on 26 August 2021.


Status of Claims
Claims 2 and 21-37 are pending.
	Claims 2 and 21-37 are rejected.
	Claims 2, 22, 27, 28, 30 and 31 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/715,522, 08/07/2018.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 February 2020, 24 July 2020 and 21 August 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 05 August 2019.  These drawings are accepted.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:
Claim 37 recites: “…, wherein the gelation reagent is amphiphilic and forms a gel near the interface of the oil/water mixture.”
However, the specification does not recite the term ‘amphiphilic’, and there is no explanation, description or definition which recites that a gel is formed near the interface of the oil/water mixture. The specification recites: “…, this can be achieved by applying high voltage to the aqueous stream and charge the oil water interface. The water stream behaves as a conductor while the oil is an insulator; electrochemical reactions charge the fluid interface like a capacitor. At snap-off, charge on the interface remains on the droplet. The droplet size decreases with increasing field strength” (originally-filed specification, pg. 26, para. [87]). That is, it appears as though droplet size is affected by the conditions at the water/oil interface which are controlled by a voltage stream, but it is not clear that the original formation of the gel occurs at this interface.
In order to provide proper antecedent basis, Applicant should indicate where in the specification this concept is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the limitations appearing in claim 37, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)) or the claim can either be deleted or revised to a gelation reagent description that is supported by the specification.

Claim Objections
Claims 2, 22, 27, 28, 30 and 31 are objected to because of the following informalities:
	Claim 2 recites: “...: obtaining the cell in a column of a solution, wherein the column of solution has an inner portion comprising the cell in a core solution and an outer portion comprising a gelation reagent; forming droplets from the column of a solution,…; exposing the droplet…”, which should read: “...: obtaining the cell in a column of a solution, wherein the column of the solution has an inner portion comprising the cell in a core solution and an outer portion comprising a gelation reagent; forming droplets from the column of the solution,…; exposing the droplets…”
Claims 22 and 30 recite the acronym “PEG”. To avoid misinterpretation of the abbreviation, the full name for which the acronym stands should precede (at least) the first recitation of the acronym in the claims. Therefore, claim 22 (and, optionally, claim 30) should read: “polyethylene glycol (PEG)” (see instant specification, pg. 37, cont. para. [111]).
Claim 27 recites: “The method of claim 2, wherein the step of exposing comprises exposing the gel-bead to light, a PH change,…”, which should read: “The method of claim 2, wherein the step of exposing comprises exposing the droplets to light, a pH change,…”
Claim 28 recites: The method of claim 24, wherein the step of exposing comprises exposing the gel-bead to light, a PH change,…”, which should read: The method of claim 24, wherein the step of exposing comprises exposing the droplets to pH change,…”
Claim 31 recites the acronyms “DBCO”, and “NHS”. To avoid misinterpretation of the abbreviations, the full name for which each of the acronyms stands should precede the first recitation of each acronym in the claims. Therefore, claim 31 should read: “dibenzocyclooctyne (DBCO)” and “N-hydroxysuccinimidyl (NHS)” (see spec., pg. 7, para. [19]).
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 2, 21-29, 32 and 35-37 rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Rakestraw (International Patent Application Publication No. WO 2015/038817 A1; cited on the IDS submitted 21 February 2020).

Rakestraw addresses the limitations of claims 2, 21, 22, 23, 24, 25, 26, 27, 28, 29, 32, 35, 36 and 37.
Regarding claim 2, Rakestraw discloses methods of making a gel microdrop composition. The methods comprise the steps of a) combining: i) a monomer capable of forming a limited permeability material upon polymerization, ii) a secretory entity capable of secreting a targeting moiety, and iii) a target entity comprising a target moiety; b) forming droplets of the combination of step (a); and c) polymerizing the monomers of the droplets formed in step (b) to produce gel microdrops (pg. 5, para. [029] [polymerizing ≈ gelating]). A "gel microdrop" or "droplet" as used herein generally comprises a limited permeability material (usually in an aqueous solution) and can be prepared, e.g. by dispersion of the limited permeability material in a second phase, such as a non-aqueous (e.g. oil) phase to form an emulsion or, alternatively, through non-emulsion based methods described herein (pg. 19, para. [0118] and Fig. 1). In a given microdrop is one target entity (e.g. a mammalian cell) (pg. 32, para. [0141]). Figure 1 shows the encapsulation of a target entity into a limited permeability material (i.e., a core and shell bead structure).  Further provided are methods for isolating a targeting moiety with affinity to a target moiety. The methods comprise steps which include removing a targeting moiety not bound to a target moiety, and collecting the 
Regarding claims 21 and 22, the limited permeability material comprises a polymer matrix, such as a hydrogel. The hydrogel may comprise, minimally, 
Regarding claims 23, 24, 27 and 28, methods for encapsulating cells in semi-permeable membranes are well described in the art. PEG-diacrylate is caused to cross-link in aqueous solution by exposing it to visible light in the presence of eosin Y and triethanol amine (pg. 57, para. [0186] [Claim 24- a light sensitive monomer] [Claims 27 and 28- exposing the droplets to light]).
Regarding claim 25, in situations where microdroplets are formed on a substrate, the incubation period may take place upon that substrate (pg. 36, para. [0155] thru pg. 37, cont. para. [0155]).
Regarding claims 26 and 37, other emulsification-based hydrogel microdroplet generation methods are available. In one strategy, a mixture containing cells to be encapsulated are suspended in an aqueous solution of low-melt agarose at 37°C. A solution of an oil phase mixed with a surfactant  is introduced into the aqueous suspension, and the mixture is agitated (by vortexing or sonication) such that emulsified droplets are created. Moving the emulsified agarose to a lower temperature causes the agarose to gel (pg. 58, para. [0188] thru pg. 59, cont. para. [0188]).
Regarding claim 29, in certain embodiments, the targeting moiety is a polypeptide such as an antibody or an antibody-like polypeptide (pg. 3, para. [015]).
 5x105 HEK293 cells were suspended in DMEM Eagle media with 5% fetal bovine serum (FBS). This suspension was mixed with 25 μl of 2% low-melt agarose dissolved in DMEM media with FBS (pg. 65, para. [0201]).
Regarding claim 35, particularly suitable targeting moieties are polypeptides. Polypeptide targeting moieties can also be ligands, e.g. to cell surface receptors, such as transferrin, insulin, EGF, etc, and lipoproteins. Antibody-like proteins include alternative scaffolds that bind to target antigens (pg. 25, para. [0131]).
Regarding claim 36, a ‘secretory entity’ generally is a cellular entity such as a prokaryotic cell, e.g. a bacterium, or a eukaryotic cell, e.g. a yeast cell or a B cell, or a cell from another multi-cellular organism that is capable of secreting or releasing one or more targeting moieties (pg. 23, para. [0125] [B-cell]).

It is noted that, with regard to claim 2, the instant specification describes ‘void space’ as a volume inside a crosslinked polymer matrix that does not contain polymer covalently attached to the crosslinked polymer matrix (originally-filed specification, pg. 17, para. [57]). Compare this description to the equivalent recitation in Rakestraw that describes an embodiment of a method of making a core and shell bead as including the step of removing a targeting moiety not bound to a target moiety (pg. 5, para. [027]).
.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2 and 21-37 are rejected under 35 U.S.C. §103 as being unpatentable over Rakestraw (International Patent Application Publication No. WO 2015/038817 A1; cited on the IDS submitted 21 February 2020) in view of Hassan et al. ((2013) Stem Cell Res. & Therapy 4(32): 1-11), and Yang et al. ((2016) J. Mater. Chem. B 4: 7662-7668) .

Rakestraw addresses the limitations of claims 2, 21-29, 32 and 35-37 as cited in the 35 USC §102(a)(1)/(a)(2) rejection above.

Regarding claim 31, Rakestraw further shows a flow-focusing microfluidic device in conjunction with the UV-activated polymer PEGDA (polyethylene glycol diacrylate) which is used for encapsulating microdrops. Spheres in the aqueous PEGDA phase are encapsulated in droplets in a Fluorinert oil (FC-40) and 1 % Irgacure 2959 continuous phase before being exposed to UV light which causes the polymerization of the monomers around the microspheres (pg. 58, cont. para. [0187] [the reactive moiety is acrylate]).

Rakestraw does not explicitly show: 1) wherein the gelation reagent further comprises a PEG dendrimer functionalized with a reactive moiety [Claim 30]; 2) wherein the gelation reagent is an alginate and is present in an amount of about 0.5% to about 5.0% [Claim 33]; and 3) wherein the gelation reagent is an acrylamide and is present in an amount of 3% to about 20% rnonomer and further comprises up to about 5% of a crosslinker [Claim 34].

Hassan et al. addresses the limitations of claim 30.
Hassan et al. shows the encapsulation and 3D culture of human adipose-derived stem cells (hADSCs) in an in-situ crosslinked hybrid hydrogel composed of PEG-based hyperbranched copolymer and hyaluronic acid (pg. 1, Title [nexus to Rakestraw [encapsulation of mammalian cells, PEG as gelation reagent]).
Regarding claim 30, a PEG-based thermoresponsive hyperbranched copolymer of poly(ethylene glycol) methyl ether methacrylate-co- 2-(2-methoxyethoxy) ethyl methacrylate-co-poly(ethylene glycol) diacrylate (PEGMEMA–MEO2MA–PEGDA) was developed recently using a one-pot and one-step deactivated enhanced polymerization method in the author’s research group (pg. 2, column 1, last para. thru column 2, lines 1-3 [PEG dendrimer functionalized with the reactive moiety acrylate] [nexus to Rakestraw] [PEG, acrylate]). The study showed that hADSCs can be successfully encapsulated in a newly formed in situ P-SH-HA (PEGMEMA–MEO2MA–PEGDA and hyaluronic acid (HA) hybrid) hydrogel system to support the maintenance of hADSCs and to secrete essential growth factors (pg. 10, column 1, para. 1).

Yang et al. addresses the limitations of claim 34.

Regarding claim 34, a new strategy for single mammalian cell encapsulation with a cross-linked network of polymeric shell under mild reaction conditions was designed. The cross-linked network of the polymer layer was formed by in situ polymerization in the presence of acrylamide (AAm) as a monomer, glycerol dimethacrylate (GDMA) as a cross-linker, and ammonium persulphate (APS)/N,N,N0,N0-tetramethylethylenediamine (TMEDA) as an initiator (pg. 7663, column 1, para. 1 and Scheme 1). HeLa cells, hMSCs (human mesenchymal stem cells), and BACs (bovine articular chondrocytes) were cultured in tissue culture flasks with cell culture growth medium. For cell in situ polymerization, 9mg AAm and 6µl of GDMA were dissolved in PBS (phosphate buffered saline). Then, 1 mL of acryloylated cell suspension was added to the above-mentioned solution. The encapsulation was initiated by dropwise adding the initiator/catalyst. After 2 h reaction by maintaining the temperature at 4–8oC with shaking, the encapsulated cells were collected by centrifugation and washed using PBS (pg. 7666, column 2, para. 1 thru 2 [nexus to Rakestraw] [acrylate]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of making a core and shell bead containing a cell, which incorporates the use of a variety of 
One of ordinary skill in the art would have been motivated to have made that modification, because Hassan et al. teaches that the use of a PEG dendrimer has the potential to add more functionality for further structural modifications, thereby preparing a stem cell hydrogel system which can be an ideal living dressing system for wound healing applications (pg. 1, Abstract, Conclusion). That is, the incorporation of a PEG dendrimer improves the potential therapeutic use of the core and shell beads by allowing multiple types of biochemical derivations on the various PEG branches, thereby allowing the core and shell beads containing cells to be used in a number of different targeted therapeutic applications (MPEP 2143 (I)(A,C,D,G)).
It would have been further obvious to have incorporated acrylamide as the gelation reagent, such that it is present in an amount of 3% to about 20% rnonomer with crosslinker comprising up to about 5% [Claim 34], with a reasonable expectation of 
One of ordinary skill in the art would have been motivated to have made that modification, because Yang et al. shows that the cell encapsulation materials and protocol, as described, exhibited significantly improved stability than previously reported encapsulation shells (pg. 7664, column 2, para. 2). In addition, the encapsulation shell should improve the cytoprotective ability by preventing the penetration of external entities, while reducing the exchange efficiency of nutrients and metabolites (pg. 7665, column 2, lines 17-20). That is, the AAm-GDMA shells showed an overall improvement in stability and cytoprotectiveness over other previously reported encapsulation shells (MPEP 2143 (I)(A,C,D,G)).
It would have been further obvious to have incorporated alginate as the gelation reagent, such that it is present in an amount of about 0.5% to about 5.0% [Claim 33], 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651